DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-9 and 11-20 are currently pending in the present application. Claims 1 and 11 are currently amended; claims 2-7, 9 and 12-17 are original; claims 8 and 18-20 are previously presented; and claim 10 is canceled. The amendment dated May 31, 2022 has been entered into the record. 
Claim 5 was previously objected to for informalities and rejected under 35 USC §112(b). The objections and the rejections are now withdrawn as the applicant has amended the claims.

Response to Arguments
Applicant's arguments with respect to at least claim 6 have been fully considered, and are persuasive.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Kim (US 2020/0227632), of record, discloses a metasurface (Figures 1-2; see Paragraphs [0019] and [0024] identifying the embodiment shown in Figures 1-2) comprising: a number of periodically-repeated unit cells (Figure 1A, a unit cell comprising 110 and 120 having the period of p), each of the unit cells including: a high-index dielectric block (120; Paragraph [0034] “vanadium dioxide (VO2)”; examiner considers the dielectric constant of VO2  is from about 36 at room temperature to 6.6 x 104 at 100 oC, and the refractive index is between about 1.2 and 2.1); a heat source (110; Paragraph [0037] “The phase transition material (e.g., VO2) in the active layer (120) may be thermally induced via resistive (Joule) heating of the top metal layer (110)”) positioned to selectively modulate heat applied to the high-index dielectric block (Paragraph [0034] “individual/distinct control of the adjacent unit elements”); and an insulating undercut region (the region where the insulating layer 130 is disposed; Paragraph [0034] “(130) … silicon dioxide (SiO2)”) on the high-index dielectric block (Figure 1A).
The prior art of Abdulhalim (US 2018/0202928), of record, discloses a number of periodically-repeated unit cells (Figures 1a and 3b; Paragraphs [0015], [0019] and [0061]) arranged on a superstrate or a substrate (Superstrate and Substrate in Figure 3b), comprising a thin metallic grating (Paragraphs [0015] "a thin metallic grating on substrate as an example of periodic structures", [0060] "the stack is composed of the layers: dielectric/metal/dielectric, for example SiO2/Ag/SiO2 with the SiO2 thickness being in the range 200-600 nm and the Ag thickness is 45-50 nm", [0062] “a subwavelength grating”), in which resonance can be monitored in reflection or in transmission and the reflection and transmission occurs via the superstrate and the substrate, respectively (Figure 3b; i.e., the grating receives and reflects light out through the superstrate; Paragraph [0062]) (Regarding “the insulating undercut region at an interface between the high-index dielectric block and the substrate”, in this case, the region where the insulator SiO2 is disposed is at the interface between the thin layer of Ag and the superstrate).
However, Kim and Abdulhalim do not disclose “the metasurface receives light through the substrate and reflects the light out through the substrate after the light is phase-shifted by the high-index dielectric block”. The examiner further considered Kamali et al. (US 2020/0025975, hereinafter “Kamali”) and Inada (US 2016/0265749). For example, Kamali teaches a metasurface proving different phase shifts upon reflection from the array as a function of the incident electromagnetic wave (Figures 3-4; Paragraphs [0027]-[0028], Abstract), but fails to disclose a high-index dielectric block, in which a heat source is positioned to selectively modulate heat applied to the high-index dielectric block. The prior art of Kim and Abdulhalim and Kamali and Inada, applied alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-9 are allowable by virtue of their dependence on claim 1.
Regarding claim 11, Kim discloses a method (Figures 1-2; see Paragraphs [0019] and [0024] identifying the embodiment shown in Figures 1-2) comprising: selectively modulating heat applied to a high-index dielectric block in each cell of a plurality of periodically-repeated unit cells (Figure 1A and Paragraphs [0034] and [0037], teaching individual/distinct control of unit elements via heating, in which each unit element comprises the top metal layer 110 and the high-index dielectric block 120 having the period of p), each cell (110 and 120) in the plurality of periodically-repeated unit cells, and an insulating undercut region (the region where the insulating layer 130 is disposed).
Abdulhalim discloses a number of periodically-repeated unit cells (Figures 1a and 3b; Paragraphs [0015], [0019] and [0061]) arranged on a superstrate or a substrate (Superstrate and Substrate in Figure 3b), comprising a thin metallic grating (Paragraphs [0015] "a thin metallic grating on substrate as an example of periodic structures", [0060] "the stack is composed of the layers: dielectric/metal/dielectric, for example SiO2/Ag/SiO2 with the SiO2 thickness being in the range 200-600 nm and the Ag thickness is 45-50 nm", [0062] “a subwavelength grating”), in which resonance can be monitored in reflection or in transmission where the reflection and transmission occurs via the superstrate and the substrate, respectively (Figure 3b; i.e., the grating receives and reflects light out through the superstrate; Paragraph [0062]) (Regarding “each cell in the plurality of periodically-repeated unit cells being separated from the substrate by an insulating undercut region”, in this case, each unit cell is separated from the superstrate by the insulator SiO2) .
However, Kim and Abdulhalim do not disclose “light is received through the substrate and reflected out of the substrate after light is phase-shifted by the high-index dielectric block”. The examiner further considered Kamali et al. (US 2020/0025975, hereinafter “Kamali”) and Inada (US 2016/0265749). For example, Kamali teaches a metasurface proving different phase shifts upon reflection from the array as a function of the incident electromagnetic wave (Figures 3-4; Paragraphs [0027]-[0028], Abstract), but fails to disclose a high-index dielectric block, in which a heat source is positioned to selectively modulate heat applied to the high-index dielectric block. The prior art of Kim and Abdulhalim and Kamali and Inada, applied alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant's claim 11.
Dependent claims 12-19 are allowable by virtue of their dependence on claim 11.
Regarding claim 20, Kim discloses a system (Figures 1-2; see Paragraphs [0019] and [0024] identifying the embodiment shown in Figures 1-2) comprising: a high-index dielectric block (120; Paragraph [0034] “vanadium dioxide (VO2)”; the examiner considers the dielectric constant of VO2  is from about 36 at room temperature to 6.6 x 104 at 100 oC, and the refractive index is between about 1.2 and 2.1); an electrode thermally coupled to the high-index dielectric block through a spacer layer (Figure 2; contact pad extension 250a thermally coupled to 120 through 110; Paragraph [0040]); an insulating undercut region (the region where the insulating layer 130 is disposed; Paragraph [0034] “(130) … silicon dioxide (SiO2)”) on the high-index dielectric block (Figure 1A; 130 on 120); and an index modulation controller (260 in Figure 2) that modulates a voltage applied to the electrode to controllably alter an index of the high-index dielectric block (Paragraphs [0009], [0034], [0039]).
Abdulhalim discloses a number of periodically-repeated unit cells (Figures 1a and 3b; Paragraphs [0015], [0019] and [0061]) arranged on a superstrate or a substrate (Superstrate and Substrate in Figure 3b), comprising a thin metallic grating (Paragraphs [0015] "a thin metallic grating on substrate as an example of periodic structures", [0060] "the stack is composed of the layers: dielectric/metal/dielectric, for example SiO2/Ag/SiO2 with the SiO2 thickness being in the range 200-600 nm and the Ag thickness is 45-50 nm", [0062] “a subwavelength grating”), in which resonance can be monitored in reflection or in transmission where the reflection and transmission occurs via the superstrate and the substrate, respectively (Figure 3b; i.e., the subwavelength grating receives and reflects light out through the superstrate; Paragraph [0062]) (Regarding “the insulating undercut region at an interface between the high-index dielectric block and an adjacent substrate”, in this case, the region where the insulator SiO2 is disposed is at the interface between the thin layer of Ag and the superstrate) .
However, Kim and Abdulhalim do not disclose “light is received through the adjacent substrate and reflected out of the adjacent substrate once the light has been phase shifted by the high-index dielectric block”. The examiner further considered Kamali and Inada. For example, Kamali teaches a metasurface proving different phase shifts upon reflection from the array as a function of the incident electromagnetic wave (Figures 3-4; Paragraphs [0027]-[0028], Abstract), but fails to disclose a high-index dielectric block, in which a heat source is positioned to selectively modulate heat applied to the high-index dielectric block. The prior art of Kim and Abdulhalim and Kamali and Inada, applied alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant's claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871